Title: From Thomas Jefferson to Thomas Mann Randolph, 1 May 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann



My Dear Friend
Philadelphia May 1. 1791.

Permit me to introduce to you the bearer hereof Mr. Cassinove, a gentleman from Holland of distinction and worth, who is paying a short visit to Richmond and the lower parts of Virginia. You will find in him the polished manners of a traveller with the plainness of retirement. Desirous that he should see our country advantageously, and particularly the charms of our country—situations, I will ask of you to take him a day to Tuckahoe, when you shall be happening to visit it yourself, where he may see that hospitality and comfort which is so peculiarly ours. Present my affectionate respects  to Mrs. Randolph & the family and accept assurances of the sincere esteem & attachment of Dear Sir Your affectionate friend & servt,

Th: Jefferson

